t c summary opinion united_states tax_court s w depasture petitioner v commissioner of internal revenue respondent docket no 615-00s filed date l andrew smith for petitioner brandi b darwin for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed except for sec_6015 and unless otherwise indicated subsequent section sec_6015 was added to the internal_revenue_code by the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 effective for any liability for tax arising after date and any liability for tax arising on or before date but remaining unpaid as of date - - references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in and penalties with respect to petitioner’s federal income taxes as follows year deficiency sec_6662 penalty dollar_figure dollar_figure big_number big_number the issues for decision for each year are whether shareholder pro_rata income from an s_corporation is understated on the joint federal_income_tax return filed by petitioner and his former spouse whether petitioner qualifies for relief from liability under sec_6015 and whether the underpayment of the tax required to be shown on petitioner’s return is a substantial_understatement_of_income_tax background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in valdosta georgia petitioner is and was during all relevant times a certified welder during each year in issue petitioner was employed as a welder by among other employers certified welding services inc cws a georgia corporation that he organized and incorporated in cws made an s election see sec_1361 that remained in effect for the years in issue petitioner married madris gutierrez ms gutierrez in they remained married to each other throughout the years in issue they separated during and they were divorced in at one time petitioner and ms gutierrez owned all of the stock of cws some time after the corporation was organized however petitioner and ms gutierrez were advised that the corporation would enjoy certain competitive business advantages if all of its stock were held in her name consequently prior to petitioner transferred his stock in cws to ms gutierrez in the divorce proceeding cws was described as petitioner’s business and in in connection with that proceeding all of the stock in cws was transferred to petitioner prior to and during his marriage to ms gutierrez and before cws was formed petitioner was involved in various other welding businesses in connection with each business he provided services as a certified welder ms gutierrez is not a welder and except for cws has no experience in welding businesses prior to cws she was employed as a computer operator for various companies sometime before ms gutierrez also began writing romance novels in she founded new concepts q4e- publishing ncp an electronic publishing company dedicated to acquiring the rights to romance novels delivered over the internet regardless of who owned its stock at any given time cws functioned more or less in the same way from its inception at least through the years in issue through its employees which at all times included petitioner and from time to time other welders cws provided welding services to companies involved in the construction industry cws competed for and was awarded contracts at times as a result of petitioner’s reputation in the industry and at other times based upon estimates or bids prepared by petitioner cws’s ability to generate income depended upon petitioner’s efforts to secure contracts and provide the necessary welding services in accordance with such contracts for the most part the construction projects involving cws and petitioner were located throughout the united_states usually a substantial distance from where he maintained his residence at the time consequently petitioner spent a significant portion of any given year traveling away from home as an employee of cws this was true in but because he was in the process of building a personal_residence during petitioner’s travel as an employee of cws was greatly reduced that year - - although an employee of cws petitioner was not paid a salary or wages for his services by that company the method by which he was compensated for the welding services he performed is not entirely clear from the record but it appears that from time to time he was paid in accordance with union wage standards by the contractor or subcontractor that had contracted with cws petitioner’s traveling expenses transportation meals lodging etc in connection with any particular construction_project that he was working on were paid or reimbursed by cws cws also provided petitioner with a truck welding rigs and various other tools cws maintained at least two checking accounts during the years in issue presumably some of the income that cws received from various contracts was deposited into these accounts in general the traveling expenses_incurred by petitioner as an employee of cws were paid or reimbursed by checks drawn on one of cws’s accounts these checks were usually made payable to cash various other checks were drawn on these accounts some for equipment some for supplies some for wages for individuals other than petitioner and some for food and other personal items consumed or used by petitioner and members of his family some of the checks made payable to cash were not necessarily used to some of these items were paid for directly others were purchased by credit card and the credit card bill was paid_by cws check -- - pay or reimburse petitioner for traveling expenses most of the checks drawn on the accounts were prepared and signed by ms gutierrez but it appears that certain checks although signed by ms gutierrez were actually prepared by someone else some checks including checks made payable to cash were signed by petitioner in cws purchased acres approximate area including dry land and a lake in madison florida for dollar_figure the mystic lake property or the property when purchased the mystic lake property contained four dilapidated structures that previously had been used as a motel petitioner and ms gutierrez who were then living in georgia intended to construct a personal_residence in the likeness of a medieval castle on the property they renovated three of the four existing structures to a condition that allowed each to be used as a residence by petitioner ms gutierrez and other members of their family while the castle residence was being built renovations on the fourth structure were completed by early as of date there is some question as to whether the purchase_price was dollar_figure as indicated by each party’s expert or dollar_figure as stipulated by the parties because the parties have stipulated to the adjusted_basis of the property the discrepancy is of no significance apparently these structures were in such poor condition that the local real_estate assessment authority had removed them from the real_estate tax rolls - a substantial sum had been expended in connection with these renovations on date cws distributed the mystic lake property to the petitioner and ms gutierrez the distribution soon thereafter petitioner and ms gutierrez obtained a dollar_figure construction loan from barnett bank to fund the construction of the castle residence that they intended to build on the property as of the close of the castle residence was substantially completed petitioner and ms gutierrez filed a timely joint federal_income_tax return for each year in issue each return was prepared by john d gaskins a certified_public_accountant whose license was later revoked because he was convicted of federal_income_tax evasion income of dollar_figure is reported on petitioner’s return which income consists of dollar_figure of shareholder pro_rata income from cws dollar_figure of wages and dollar_figure of interest_income of dollar_figure is reported on petitioner’s return which income consists of dollar_figure of shareholder pro_rata the parties stipulated that the basis of the mystic lake property had increased by dollar_figure as of date as best as can be determined from the record the addition to the property’s basis is attributable to the improvements made to the four existing structures some of the expenditures now included in the property’s basis apparently gave rise to deductions claimed by cws and disallowed by respondent mr gaskins was also involved as a principal with petitioner in various welding businesses --- - income from cws dollar_figure of wages dollar_figure of interest and dollar_figure of capital_gains the distribution is not disclosed on their joint_return cws filed a timely form_1120s u s income_tax return for an s_corporation for and each return was prepared by mr gaskins and signed by ms gutierrez as cws’s president some of the expenditures made in connection with renovations made to existing buildings on the mystic lake property were claimed as business_expense deductions on cws’s returns for and some of the expenditures made in connection with the construction of the castle residence were also claimed as business_expense deductions on cws’s return the income reported on cws’s return did not include income attributable to the distribution nor was the distribution otherwise disclosed on that return respondent examined the and returns of cws and as a result disallowed various business_expense deductions claimed on each return for respondent also determined that cws realized a capital_gain of dollar_figure from the distribution ’ ’ computed as follows in the notice_of_deficiency fair_market_value of mystic lake property as of date dollar_figure minus adjusted_basis big_number capital_gain big_number --- - these adjustments form the basis of the adjustments to the shareholder pro_rata income of cws here in dispute for each year in issue respondent also determined that the underpayment_of_tax required to be shown on petitioner’s return is due to negligence and or a substantial_understatement_of_income_tax discussion shareholder pro_rata income from cws petitioner now agrees that the shareholder pro_rata income from cws reported on his return for each year is understated and that the understatement is measured by the disallowed business_expense deductions claimed by cws furthermore although he disputes respondent’s computation of the amount petitioner now agrees that cws realized capital_gain income from the distribution of the mystic lake property see sec_311 sec_1371 martin ice cream co v commissioner 110t c eustice kuntz federal income_taxation of s_corporations par d pincite par a pincite par pincite 4th ed and that a like amount of capital_gain should have been included in the shareholder pro_rata income reported on petitioner’s federal_income_tax return according to petitioner however respondent’s computation of the capital_gain is overstated because respondent overstated the fair_market_value of the property and understated the adjusted_basis of the property - the parties now agree that the adjusted_basis in the mystic lake property as of the date of the distribution was dollar_figure consequently we turn our attention to the fair_market_value of that property as of the date it was distributed bach party employed a valuation expert to determine the fair_market_value of the mystic lake property as of date both experts appraised the land separately from the improvements and each expert relied at least in part on comparable sales in formulating his opinion of the property’s fair_market_value according to petitioner’s expert james searcy the fair_market_value of the mystic lake property as of the date of the distribution ranged from dollar_figure income approach to dollar_figure cost minus depreciation approach allocating dollar_figure to land and dollar_figure to improvements mr searcy determined that the final reconciliation of value was dollar_figure which also represented his estimate of the property’s fair_market_value using the market approach to valuation in arriving at his cost estimate of value mr searcy used the cost minus depreciation approach he estimated the replacement cost of the three small structures to be dollar_figure but reduced this amount by percent to dollar_figure to account for depreciation mr searcy considered the largest of the four structures located on the property to be functionally obsolete on the date of the distribution and assigned no value to that structure applying the allocation between land and improvements as set forth in mr searcy’s cost approach to value to his final reconciliation of value of dollar_figure results in an allocation between land and improvements in the respective amounts of dollar_figure and dollar_figure according to respondent’s expert harry smith the fair_market_value of the mystic lake property as of the date of the distribution was dollar_figure allocated between land and improvements in the respective amounts of dollar_figure and dollar_figure mr smith estimated the fair_market_value of the largest of the four structures to be dollar_figure respondent’s estimate of the fair_market_value of the mystic lake property as of the date of the distribution exceeds petitioner’s estimate by dollar_figure this difference is the result of several factors however it closely approximates the value of the largest of the four structures as valued by mr smith mr searcy assigned no value to this structure because he determined that it was functionally obsolete on the relevant date as we view the matter petitioner’s expert erred by failing to assign any value to the largest of the four structures located on the property other evidence in the record including petitioner’s testimony demonstrates that this building had been renovated and was in use at the time the property was curiously enough petitioner’s estimate of the fair_market_value of the land is actually higher than respondent’s estimate of the value of the land distributed we could accept petitioner’s estimate of the value of the land and respondent’s estimate of the value of the improvements except by doing so the overall value would then exceed the estimate of each party under the circumstances we accept respondent’s estimate of the fair_market_value of the mystic lake property in so doing we find the resulting capital_gain realized by cws to be dollar_figure dollar_figure fair_market_value as determined here minus dollar_figure adjusted_basis of the property as stipulated therefore in accordance with the foregoing we sustain respondent’s determination that shareholder pro_rata capital_gain income from cws is understated on petitioner’s return in addition we sustain respondent’s determination that shareholder pro_rata ordinary_income from cws is understated on petitioner’s return for each year in issue claim for relief under sec_6015 in general spouses filing a joint tax_return are each fully responsible for the accuracy of their return and for the full tax_liability 114_tc_276 see sec_6013 sec_6015 however provides various means by which a spouse can be relieved of this joint_and_several obligation 119_tc_306 petitioner makes a claim for such relief in this case under sec_6015 and f in the petition filed in this case except as otherwise provided in sec_6015 petitioner bears the burden_of_proof that he is entitled to sec_6015 relief see rule a 290_us_111 request for relief under sec_6015 sec_6015 limits an individual’s liability for any deficiency to the portion of the deficiency properly allocable to that individual under sec_6015 in general an item that gives rise to a deficiency on a joint_return will be allocated to the individuals who file the return in the same manner as that item would have been allocated had those individuals filed separate returns see sec_6015 a relief under sec_6015 is subject_to various conditions all of which have been satisfied in this case see sec_6015 a i in support of his claim for relief under sec_6015 petitioner argues that pursuant to sec_6015 all of the shareholder pro_rata income attributable to cws is allocable to ms gutierrez during the years in issue because during those years she was the sole shareholder of cws see sec_6015 assuming without finding that petitioner is correct in this regard ’ we consider whether petitioner’s claim for relief is precluded by the provisions of sec_6015 c which except under circumstances not relevant here provides that relief under sec_6015 is not available if the commissioner respondent does not contend that ms gutierrez was petitioner’s nominee with respect to her stock in cws demonstrates that the individual who seeks such relief has actual knowledge at the time the individual signed the return of any item giving rise to a deficiency according to petitioner he was unaware that ms gutierrez’s shareholder pro_rata share of cws’s income was not properly reported on their joint federal_income_tax return for either year in issue petitioner further maintains that ms gutierrez as the corporation’s sole shareholder and president rather than himself ran cws and had exclusive control_over the corporation and corporate funds however petitioner’s professional background his involvement in the construction industry over the years and his connection with cws greatly undermine petitioner’s claim on this point which for the following reasons we reject petitioner organized cws in he is a certified welder by profession and cws is a welding services company that functioned through petitioner prior to the organization of cws petitioner was involved in other welding operations ms gutierrez is not a welder and except for her involvement with cws through her relationship with petitioner has no practical experience in the welding services industry ms gutierrez’s primary vocational interest before during and after the years in issue was writing and publishing romance novels she came to be sole shareholder and president of cws only because of her relationship with petitioner furthermore she was cws’s sole -- - shareholder so that the corporation might compete successfully for certain contracts notwithstanding the transfer of legal ownership of cws to ms gutierrez petitioner continued to prepare cws bids for welding projects and secure welding contracts based on his reputation in the welding industry it was his knowledge that enabled cws to compete for and obtain contracts no doubt ms gutierrez was to some extent active in the corporation she arranged for the filing of the corporate_income_tax returns and paid corporate bills but it appears that she did what she did as a convenience to petitioner who was frequently away from home working on contracts he secured for cws petitioner negotiated the income-generating contracts that cws was awarded he worked on the jobs pursuant to those contracts and he must have been aware of the profitability of each job and the overall financial situation of cws furthermore having drawn no compensation from cws during the years in issue he also must have been aware that the corporation was paying for a variety of his and his family’s personal expenses including the renovations of the existing structures and the construction of the castle residence on the mystic lake property petitioner’s actual connection with cws as opposed to any formal status as a stockholder during the years in issue is further evidenced by the fact that all of the stock in the -- - corporation was transferred from ms gutierrez to him pursuant to their marital settlement agreement as noted petitioner was obviously aware that many of his and his family’s personal expenses were being paid_by cws during each year in issue he wrote checks drawn on corporate accounts and very well might have prepared other checks for the signature of ms gutierrez he was equally aware that during cws transferred the mystic lake property to ms gutierrez and himself we find that respondent has demonstrated that petitioner had actual knowledge that the shareholder pro_rata share of cws’s income was not properly reported on his joint federal_income_tax return for either year in issue consequently petitioner is not entitled to relief under sec_6015 for either year regardless of how items giving rise to the deficiencies would be allocated under sec_6015 reguest for relief under sec_6015 to the extent that petitioner is not entitled to relief under sec_6015 he requests relief under sec_6015 sec_6015 allows for relief from joint_and_several_liability stemming from a joint federal_income_tax return if taking into account all of the facts and circumstances it is inequitable to hold the requesting individual liable for any unpaid tax or any deficiency or any portion thereof sec_6015 f - - as relevant here a nonexclusive list of factors the commissioner will consider in allowing relief under sec_6015 is set forth in section dollar_figure of revproc_2000_15 2000_ 1_cb_448 no single factor is determinative rather all factors are considered and weighed appropriately see mellen v commissioner tcmemo_2002_280 penfield v commissioner tcmemo_2002_254 knowledge of an item giving rise to the deficiency is an extremely strong factor weighing against relief revproc_2000_15 sec_4 b 2000_1_cb_449 as we have previously discussed petitioner was aware of the items that give rise to the deficiencies in this case furthermore relief might not be appropriate under sec_6015 if the individual who requests such relief benefited from the unpaid liability or items giving rise to the deficiency see revproc_2000_15 sec_4 c 2000_1_cb_449 in this case petitioner significantly benefited from the items that resulted in the deficiencies here under consideration some of his personal and family living_expenses were paid_by cws during each year in issue and in he received from cws an ownership_interest in a valuable piece of real_estate -- - taking into account all of the facts and circumstances it would not be inequitable to hold petitioner liable for the deficiencies here in dispute consequently respondent’s implicit denial of petitioner’s request for equitable relief under sec_6015 is not an abuse_of_discretion sec_6662 penalty for each year in issue respondent determined that petitioner is liable for a penalty under sec_6662 that section imposes an accuracy-related_penalty if among other things an underpayment_of_tax required to be shown on a return is a substantial_understatement_of_income_tax sec_6662 and b in this case the understatement of income_tax for each year in issue is computed in the same manner as and is equal to the deficiency see sec_6662 we find that for each year in issue the understatement of income_tax is substantial within the meaning of sec_6662 because it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return for the taxable_year sec_6662 a consequently the penalty imposed by sec_6662 is applicable and respondent’s determination in this regard is sustained for both years reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
